During the last term of the court the judgment herein was affirmed without consideration of the facts. The opinion will show as the record did that the statement of facts was filed without legal authority. Without going into the statement of the district judge and attorneys interested in the case filed with motion for rehearing, we think the showing is sufficient to indicate that a proper order was entered and there was no want of diligence on the part of appellant's counsel in securing the statement of facts. The case will now be considered upon its merits in connection with the statement of facts.
We have reviewed the questions passed upon in former opinion, and still hold the indictment is sufficient.
In regard to the criticism of the charge wherein the court instructed the jury that if the account given by appellant was "unreasonable and contradictory," etc., we would suggest upon another trial that the expression "and contradictory" be omitted. The jury may regard it as an assumption on the part of the court that the statements of the accused are contradictory and therefore criminating. There may be cases where in fact these statements are contradictory, but it is never a safe practice for the court to assume the weight of any fact or given state of facts under such circumstances and so charge the jury, and it is always safer to follow the precedents in cases of that character. We undertook in Wheeler v. State, cited in the original opinion, to lay down a form of charge if the trial court saw proper to give that character of charge. The writer then believed and yet believes that the better practice and the safer plan to avoid any seeming charge on the weight of evidence, is to instruct the jury that if they should believe the statements of the accused and they are exculpatory, he should be acquitted. For instance, if the accused should state that he traded for the alleged stolen property or bought it from anyone, instruct the jury that if they should so find they should acquit, or if they have a reasonable doubt they should give him the benefit of that doubt and acquit. This would avoid all seeming assumption of fact or charges on the weight of the introduced evidence. The majority, however, think the charge in the Wheeler case and the rule therein stated should be observed and followed.
The application for continuance was not considered in the former opinion because the facts were not before us. With the evidence before us we are of opinion that the application for continuance should have been granted. There is some conflict in the evidence as to what defendant said at the time he was found in possession of the property. It is further disclosed for the State that he was in possession of this property about the middle of July. The facts further show the owner *Page 106 
of the horse placed him in a pasture, and did not see him afterwards until he was recovered from appellant, which was about the middle of the month of July. The horse was put in the pasture in May. The evidence shows that the horse got out of the pasture and was seen out of the pasture. This evidence comes from the State witness. Mr. Lammes, who resides near Eagle Lake, in the county of Colorado, testifies that the horse was in his pasture somewhere about the latter part of May and remained in that pasture until along about the middle of July when appellant rode him away. That stray horses sometimes got in his pasture and remained there until they were taken away or turned out or got out. He testifies to the character and reputation of the defendant as being an honest man. Appellant is a negro. The owner, the prosecuting witness, and the other witnesses for the State, in Austin County, are white people; some of them are officers. Mr. Lammes testified, as did some of the other witnesses, that appellant was in the employe of Mr. Lammes as wood-chopper and hauler, and Mr. Lammes testifies appellant was at his house during the whole time the horse was in this pasture and was not away from there. In fact, his testimony excludes the idea that appellant could have gone to Austin County, stole this horse and brought him away. Appellant introduced evidence, and himself testified, also to the fact that he bought the horse from one John Hayden and paid for it. That he did not have quite enough money of his own to pay for the horse, but borrowed ten dollars from one of the parties who was with him at the time, and used some of the money of Mr. Lammes that he had collected for sale of wood in making the purchase. That the party he bought from was in possession of the horse at the time he made the purchase, and this in Colorado County, near Eagle Lake. His sister also testifies to the same facts. The absent witness seems to be in no way related to appellant, and would testify, under the allegations in the motion for continuance, that he was present and personally knew of this purchase by appellant from Hayden. There is some testimony that appellant made a statement to some of the officers that he had bought the horse at Bay City from John somebody, whose other name they had forgotten. There is some conflict on this. Appellant's defensive testimony was that he bought the horse from John Hayden. This is the first application, and there is no question of diligence, and none as to the materiality of this testimony. Appellant was indicted on the 5th of the month, copy of indictment served on him on 6th, process was issued for the witnesses on same day, and returned on 10th, the day set for trial. It was overruled and conviction followed. We are of opinion under the circumstances of the case that the showing was sufficient, diligence ample, and the testimony material. Under all the facts and circumstances we are of opinion that appellant ought to have had the continuance to secure the testimony of this absent witness. *Page 107 
The motion for rehearing is granted, the affirmance set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.